UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4775


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER MINA-CUERO, a/k/a Jesus A. Serrano-Machado, a/k/a Jaime
J. Estrada-Vargas, a/k/a Christain C. Diaz,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cr-00131-JCC-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls Church,
Virginia, for Appellant.     Kimberly Riley Pedersen, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Mina-Cuero pled guilty, pursuant to a written plea

agreement, to interstate transportation of stolen property, in

violation 18 U.S.C.A. § 2314 (West 2015), 18 U.S.C. § 2 (2012),

and   illegal   reentry   after   removal,    in   violation   of   8   U.S.C.

§ 1326(a), (b)(1) (2012).     The district court sentenced Mina-Cuero

to concurrent 36-month terms of imprisonment, within the 33- to

41-month advisory Sentencing Guidelines range.          On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal.

Mina-Cuero was advised of his right to file a pro se supplemental

brief, but has not filed one.       The Government declined to file a

brief.

      Because Mina-Cuero did not move in the district court to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     “To establish plain error, [Mina-Cuero] must show

that an error occurred, that the error was plain, and that the

error affected his substantial rights.” United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).           Even if Mina-Cuero satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”         Id. (internal quotation marks and

                                     2
citation omitted).       Our review of the record leads us to conclude

that the district court substantially complied with Rule 11 of the

Federal Rules of Criminal Procedure in accepting Mina-Cuero’s

guilty plea, which Mina-Cuero entered knowingly and voluntarily.

     Turning to Mina-Cuero’s sentence, we review a sentence for

procedural    and   substantive        reasonableness        under    a   deferential

abuse of discretion standard.            Gall v. United States, 552 U.S. 38,

51 (2007).     We must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) sentencing factors, or

failing to adequately explain the sentence.                  Id.     If we find the

sentence procedurally reasonable, we then consider its substantive

reasonableness.       Id. at 328.       We presume on appeal that a sentence

within the properly calculated Guidelines range is substantively

reasonable.    United States v. Dowell, 771 F.3d 162, 176 (4th Cir.

2014).     Such a presumption is rebutted only when the defendant

shows “that the sentence is unreasonable when measured against the

§ 3553(a) factors.”          United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006).

     Upon     review,    we     discern        no    procedural      or   substantive

sentencing    error     by    the    district       court.    The    district   court

correctly calculated Mina-Cuero’s advisory Guidelines range, heard

argument    from    counsel,        provided    Mina-Cuero    an     opportunity   to

                                          3
allocute, and considered the § 3553(a) sentencing factors.                    We

have reviewed the record and conclude that Mina-Cuero’s within-

Guidelines      sentence     is   both   procedurally      and   substantively

reasonable.

     Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.               This court

requires that counsel inform Mina-Cuero, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If Mina-Cuero requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   court    for   leave   to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Mina-Cuero.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                         4